UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


SOLANGE AMOUGOU MBEDE,                  
                     Petitioner,
                 v.                                No. 02-2293
JOHN ASHCROFT,
                          Respondent.
                                        
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A77-249-578)

                      Submitted: October 29, 2003

                      Decided: November 24, 2003

  Before WILKINSON, KING, and GREGORY, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                              COUNSEL

Denise A. Maniscalco, MANISCALCO LAW FIRM, Washington,
D.C., for Petitioner. Peter D. Keisler, Assistant Attorney General,
Margaret Perry, Senior Litigation Counsel, Mary Jane Candaux,
Senior Litigation Counsel, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Respondent.
2                         MBEDE v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Solange Amougou Mbede, a native and citizen of Cameroon, peti-
tions for review of an order of the Board of Immigration Appeals
affirming without opinion the immigration judge’s (IJ’s) denial of
asylum and withholding of removal. Mbede asserts that she provided
detailed, consistent and plausible testimony sufficient to support her
claim that she was eligible for asylum. See 8 U.S.C.A. § 1158 (West
1999 & Supp. 2003); 8 U.S.C. § 1101(a)(42)(A) (2000). We have
reviewed the record, the IJ’s decision, and the Board’s conclusion,
and find that substantial evidence supports the IJ in her ruling that
Mbede failed to establish refugee status. 8 U.S.C. § 1252(b)(4)
(2000); see Matter of Y-B-, 21 I. & N. Dec. 1136, 1139 (BIA 1998);
Matter of S-M-J-, 21 I. & N. Dec. 722, 724-26 (BIA 1997).*

   Mbede challenges the adequacy of the Board’s review of her
appeal, arguing that the Board did not clearly state its reasoning. We
reject her challenge, as the Board complied with the summary affir-
mance procedures set forth in 8 C.F.R. § 1003.1(e)(4) (2003). See
Khattak v. Ashcroft, 332 F.3d 250, 253 (4th Cir.) ("Khattak already
has received a full explanation of the immigration judge’s decision,
which is essentially the decision under review."), petition for cert.
filed, ___ U.S.L.W. ___ (U.S. Sept. 11, 2003) (No. 03-521). We deny
the petition for review. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                   PETITION DENIED

  *Mbede seeks to challenge the IJ’s denial of her request for withhold-
ing of removal. As she failed to raise this issue before the Board, Mbede
has waived her right to assert the claim in this Court. Farrokhi v. INS,
900 F.2d 697, 700 (4th Cir. 1990).